MEMORANDUM OF DECISION
The plaintiffs, the Hancock and Washington County Bar Associations and four attorneys, appeal from a judgment of a single justice of the Supreme Judicial Court (Roberts, J.), dismissing their complaint seeking an injunction in the nature of a writ of prohibition prohibiting the Superior Court from complying with Administrative Order SJC-321 of the Supreme Judicial Court. See Butler, et al. v. Supreme Judicial Court, et al., 611 A.2d 987 (Me.1992) (Administrative Order SJC-321, imposing $300 fee in civil case if jury requested, does not contravene any constitutional provision).
Contrary to the plaintiffs’ contention, the court properly determined that the Superi- or Court was acting within the limits of its jurisdiction in complying with the Administrative Order, and accordingly the relief sought by the plaintiffs was unavailable. See Curtis v. Cornish, 109 Me. 384, 388, 84 A. 799, 800 (1912) (purpose of writ of prohibition is to keep inferior court within limits of its jurisdiction and prevent its encroachment on jurisdiction of other tribunals); Norton v. Emery, 108 Me. 472, 476, 81 A. 671, 673 (1911) (writ applicable when judicial functions assumed which do not rightfully belong to person or court assuming such functions).
The entry is:
Judgment affirmed.
All concurring.